DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 10, 11, and 13-15, as recited in an amendment filed on September 7, 2021, were previously subject to a final office action filed on November 1, 2021 (the “November 1, 2021 Final Office Action”).  On January 25, 2022, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, wherein Applicant: (1) further amended claims 1, 8, and 13-15; and (2) canceled claims 2, 5, and 9 (the “January 25, 2022 RCE”).  Claims 1, 3, 4, 6-8, 10, 11, and 13-15, as recited in the January 25, 2022 RCE, are currently pending and subject to the non-final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112(a)
Applicant’s arguments, see Applicant’s Remarks, p. 10, Discussion on Claim Rejections under 35 U.S.C. § 112(a) Section, filed on January 25, 2022, with respect to the rejections of claims 1-8, 10, 11, 14, and 15 under 35 U.S.C. § 112(a), have been considered but they are moot in light of Applicant’s amendments to claims 1, 8, 14, and 15.  Specifically, Applicant amended the aforementioned claims to remove the terms which caused the lack of written description rejections under § 112(a).  As such, the lack of written description rejections under § 112(a) are no longer necessary and are withdrawn.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112(b)
Applicant’s arguments, see Applicant’s Remarks, p. 10, Discussion on Claim Rejections under 35 U.S.C. § 112(b) Section, filed on January 25, 2022, with respect to the rejection of claim 14 under 35 U.S.C. § 112(b), have been considered but they are moot in light of Applicant’s amendments to claim 14.  Specifically, Applicant amended claim 14 to correct the insufficient antecedent basis issue under § 112(b).  As such, the insufficient antecedent basis rejection under § 112(b) is no longer necessary and is withdrawn.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
	Applicant’s arguments, see Applicant's Remarks, pp. 11-14, 35 Discussion on Claim Rejections under 35 U.S.C. § 101 Section, filed January 25, 2022, with respect to the rejections of claims 1-8, 10, 11, 14, and 15 under 35 U.S.C. § 101 have been fully considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised 2019 PEG”), the § 101 rejection of claims 1, 3, 4, 6-8, 10, 11, and 13-15 are maintained in this final office action.
	Applicant asserts that under Prong Two of Step 2A of the Alice/Mayo Test (i.e., whether the claim limitations are indicative of integration into a practical application), the claims are directed to a specific improvement over existing medical platforms, because the claims propose a technical approach to allow a position in which information on a subject (i.e., a patient) is obtained by a wearable device to be easily recognized so as to effectively store medical data of the subject. See Applicant’s Remarks, at p. 12.  However, Examiner respectfully disagrees with Applicant’s assertion.
The combination of the wearable device and the position sensor do not represent an improvement to the functioning of a computer or a technical field.  When evaluating whether claims recite an improvement to the functioning of a computer or a technical field, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an 
For example, in the McRO, Inc. v. Bandai Namco Games Am. Inc. case, the Federal Circuit relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. Id.  Conversely, the Federal Circuit has held claims which merely record, transmit, and archive data by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem may not be sufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (citing the TLI Communications LLC v. AV Auto case).  Further, gathering an analyzing information using conventional techniques, was also determined to be insufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (also citing the TLI Communications case).
Similar to the TLI Communications case, Applicant’s inclusion of a position sensor (i.e., a GPS device) to determine the subject’s position within a hospital and a reader (i.e., a scanner) to scan information from an identification tag is insufficient to show an improvement in medical platforms.  GPS devices and scanning devices are old and well-known in the medical industry.  Further, Applicant has not described a technical problem or how the use of these generic devices provides a technical solution a technical problem.  Still further, the position sensor (i.e., GPS device) and the reader (i.e., scanner) are i.e., the position sensor detects the patient’s position and the reader scans information from the identification tag).  Therefore, the inclusion of these limitations within the claims does not provide an improvement over existing GPS devices and readers/scanners.
As such, adding these generic computer devices to independent claims 1 and 13-15 does not represent an improvement to the functioning of computers or a technical field.  As such, the position sensor (i.e., a GPS device) for determining the subject’s position within a hospital and a reader (i.e., a scanner) for scanning information from an identification tag, are not indicative of a practical application under Prong Two of the Alice/Mayo Test.  Therefore, the rejections of claims 1, 3, 4, 6-8, 10, 11, and 13-15 under 35 U.S.C. § 101 are maintained in this office action.  Please see amended rejection to claims 1, 3, 4, 6-8, 10, 11, and 13-15 under 35 U.S.C. § 101 below for further clarification and complete analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 14-16, Discussion on Claim Rejections under 35 U.S.C. § 103 Section, filed on January 25, 2022, with respect to rejections of claims 1-15 under 35 U.S.C. § 103, have been considered, but they are moot in light of Applicant’s amendments to independent claims 1 and 13-15.  Therefore, the combinations of the references previously cited in the November 1, 2021 Non-Final Office Action are not used to teach the newly amended claim limitations in independent claims 1 and 13-15.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 6-8, 10, 11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1, 3, 4, 6-8, 10, and 11 are directed to hospital support system, which is within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claim 13 is directed to a hospital support method, which is also within one of the four statutory categories (i.e., a process). See id.  Claim 14 is directed to a control device, which is also within one of the four statutory categories (i.e., a machine or apparatus). See id.  Claim 15 is directed to a non-transitory computer-readable recording medium, which is also within one of the four statutory categories (i.e., an article of manufacture). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1 and 13-15 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claim 13 substantially recites the following limitations):
A hospital support system comprising:

a wearable device that includes a memory which stores obtained subject information on a subject, a position sensor which detects a position within a hospital in which the subject information is obtained, and a first communication interface which transmits the subject information stored in the memory and positional information indicating the position detected by the position sensor to an operation terminal, wherein the wearable device is used by medical staff, and the subject information is medical data of the subject described by the medical staff in the hospital;

a tag that stores identification information for identifying the subject;

a reader that is provided in a predetermined position to read the identification information from the tag;

the operational terminal comprising:

	a memory device that stores different types of documents on the subject for each subject, wherein each of the types of documents corresponds to a different position within the hospital and forms a document-position relationship, and wherein the document-position relationship is stored in the memory device; and

a controller that performs control for determining the type of documents of the subject obtained from the wearable device based on the positional information obtained from the wearable device according to the document-position relationship and storing the subject information in association with the identification information and the positional information in the memory device based on the determination result of the type of documents of the subject information in a case where the reader reads the identification information from the tag.

Similarly, claim 14 recites the following limitations (and claim 15 substantially recites the following limitations):
A control device comprising:

a second communication interface that receives positional information transmitted from a first communication interface of a wearable device that includes a memory which stores obtained subject information on a subject, a position sensor which detects a position within a hospital in which the subject information is obtained, and the first communication interface which transmits the subject information stored in the memory and the positional information indicating the position detected by the position sensor;

a memory device that stores different types of documents on the subject for each subject, wherein each of the types of documents corresponds to a different position within the hospital and forms a document-position relationship, and wherein the document-position relationship is stored in the memory device; and

a controller that performs control for determining the type of documents of the subject information obtained from the wearable device based on the positional information obtained from the wearable device according to the document-position relationship and storing the subject information in association with the identification information and the positional information in the memory device based on the determination result of the type of documents of the subject information in a case where a reader provided in a 

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., collecting subject information and positional information, and storing (i.e., organizing) the subject information based on the positional information), but for the recitation of the generic computer components also recited in claims 1 and 13-15.  That is, other than reciting: (1) a hospital support system (as described in claim 1); (2) a wearable device (as described in claims 1 and 13-15); (3) a memory/memory device (as described in claims 1 and 13-15); (4) a second communication interface (as described in claim 14); (5) a first communication interface (as described in claims 1, 14, and 15); (6) a controller (as described in claims 1, 13, and 14); (7) a position sensor (as described in claims 1, 14, and 15); (8) a tag that stores identification information for identifying the subject (as described in claims 1 and 13-15); (9) a reader (as described in claims 1 and 13-15); (10) a control device (as described in claim 14); (11) a non-transitory computer-readable recording medium (as described in claim 15); and the step of: (13) “read[ing] the identification information from a tag that stores the identification information for identifying the subject” (as described in claims 1 and 13-15), the context of claims 1 and 13-15 encompasses a concept of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., collecting subject information and positional information, and storing (i.e., organizing) the subject information based on the positional information).
The aforementioned claim limitations described in claims 1 and 13-15 are analogous to claim limitations directed toward concepts of managing personal behavior or relationships or interactions between people, because they merely recite limitations for managing interactions between patients and medical professionals by collecting and storing/organizing a subject’s information based on the subject’s position within a hospital.  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a)(II); see also 2019 Revised PEG.  Accordingly, claims 1 and 13-15 recite an abstract idea.
Examiner notes that claims 3, 4, 6-8, 10, and 11 (which individually depend on claim 1 due to their respective dependency chains) further narrow the abstract idea described in claim 1.  As such, dependent claims 3, 4, 6-8, 10, and 11 similarly cover limitations directed to narrowing the abstract concept described in claim 1 which is directed to managing personal behavior including following rules or instruction (i.e., collecting subject information and positional information, and storing (i.e., organizing) the subject information based on the positional information).  Therefore, dependent claims 3, 4, 6-8, 10, and 11 are also directed to the aforementioned abstract idea of collecting subject information and positional information and storing (i.e., organizing) the subject information based on the positional information.  Examiner notes that: (1) dependent claims 6, 10, and 11 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 3, 4, 7, and 8 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application.  In particular, claim 1 recites and claim 13 substantially recites the additional elements of (identified in bold font below):
A hospital support system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) comprising:

a wearable device that includes a memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) which stores obtained subject information on a subject, a position sensor (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) which detects a position within a hospital in which the subject information is obtained, and a first communication interface (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) which transmits the subject information stored in the memory and positional information indicating the position detected by the position sensor to an operation terminal, wherein the wearable device is used by medical staff, and the subject information is medical data of the subject described by the medical staff in the hospital;

a tag that stores identification information for identifying the subject (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

a reader that is provided in a predetermined position to read the identification information from the tag (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

the operational terminal comprising (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

	a memory device (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that stores different types of documents on the subject for each subject, wherein each of the types of documents corresponds to a different position within the hospital and forms a document-position relationship, and wherein the document-position relationship is stored in the memory device; and

a controller that performs control (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) for determining the type of documents of the subject obtained from the wearable device based on the positional information obtained from the wearable device according to the document-position relationship and storing the subject information in association with the identification information and the positional information in the memory device based on the determination result of the type of documents of the subject information in a case where the reader reads the identification information from the tag (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Content Extraction and Transmission, LLC v. Wells Fargo Bank case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

Similarly, claim 14 recites and claims 15 substantially recites the additional elements of (identified in bold font below):
A control device (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) comprising:

a second communication interface (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that receives positional information transmitted from a first communication interface of a wearable device that includes a memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) which stores obtained subject information on a subject, a position sensor (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) which detects a position within a hospital in which the subject information is obtained, and the first communication interface (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) which transmits the subject information stored in the memory and the positional information indicating the position detected by the position sensor;

a memory device (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that stores different types of documents on the subject for each subject, wherein each of the types of documents corresponds to a different position within the hospital and forms a document-position relationship, and wherein the document-position relationship is stored in the memory device; and

a controller that performs control (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) for determining the type of documents of the subject information obtained from the wearable device based on the positional information obtained from the wearable device according to the document-position relationship and storing the subject information in association with the identification information and the positional information in the memory device based on the determination result of the type of documents of the subject information in a case where a reader provided in a predetermined position reads the identification information from a tag that stores the identification information for identifying the subject (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Content Extraction and Transmission, LLC v. Wells Fargo Bank case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

a non-transitory computer-readable recording medium (as described in claim 15) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).
However, the recitation of these generic computer components and functions in claims 1 and 13-15 are recited at a high-level of generality (i.e., using generic computer devices to collect the subject's information and position within a hospital, and store the information in a memory device), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial 
- The following is an example of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see, FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the abstract concept of collecting and storing the subject’s information more expediently solely due to the fact that they are executed on general-purpose computing devices (i.e., the hospital support systems, control device, and non-transitory computer-readable recording medium, comprising the wearable device, which has a generic memory device, first communication interface, and second communication interface), as opposed to being done manually; and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention uses software stored on the non-transitory computer-readable recording medium to perform the abstract idea of collecting and storing the subject’s data).
- The following is an example of an insignificant extra-solution activity (e.g., see MPEP § 2106.05(g)):
		- Example of Mere Data Gathering/Mere Data Outputting:
				- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes: (1) the first communication interface and second communication interface to “transmit” data as a generic, initial step for obtaining the subject’s information that is then stored in the memory device; and (2) the reader to read (i.e., scan) the subject identification information from the identification tag (i.e., as a generic, data gather step).
Thus, the additional elements in independent claims 1 and 13-15 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2-5, 7, and 8 do not recite any additional elements outside of those identified as being directed to the abstract idea described above.  Examiner notes that dependent claims 6, 10, and 11 recite the following additional elements (in bold font below):
a display device (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that displays information on the subject (as described in claim 6) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

wherein the wearable device is an electronic pen (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), and the subject information is contents written by the medical staff using the electronic pen (as described in claim 10); and

wherein the wearable device is a camera capable of being attached to eyeglasses or a camera integrated with eyeglasses (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), and the subject information is an image of the subject captured by the medical staff using the camera (as described in claim 11).

However, these additional elements in dependent claims 6, 10, and 11 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception, for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g).  As such, the additional elements in dependent claims 6, 10, and 11 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1, 3, 4, 6-8, 10, 11, and 13-15: (1) are not Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1, 3, 4, 6-8, 10, 11, and 13-15 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1, 6, 10, 11, and 13-15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1, 6, 10, 11, and 13-15 amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those 
Specifically, the additional elements of claims 1, 6, 10, 11, and 13-15, as recited, the hospital support system; wearable device; memory/memory device; second communication interface; first communication interface; controller; reader; tag; control device; non-transitory computer-readable recording medium; display device; electronic pen; camera capable of being attached to eyeglasses or a camera integrated with eyeglasses; and the steps of: “reading the identification information from the tag”; and “displaying the information of the subject”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
- In regard to the hospital support system; wearable device; memory/memory device; second communication interface; first communication interface; controller; reader; tag; control device; non-transitory computer-readable recording medium; display device; electronic pen; and camera capable of being attached to eyeglasses or a camera integrated with eyeglasses - Applicant generally describes these computer devices and components as being performed by a CPU executing a software program. See Applicant specification as filed on May 7, 2019, paragraph [0081].  Applicant discloses that “[t]he storage unit is realized by a hard disk drive (HDD), a solid state drive (SDD), and a flash memory.” Applicant’s specification as filed on May 7, 2019, paragraph [0035].  As such, the disclosure shows that the memory/memory device (i.e., interpreted as being the equivalent of a storage unit) is an HDD, SDD, and flash memory (i.e., generic storage devices).  Similarly, Applicant discloses that a “CPU functions as the transmission unit 56 by executing the image processing program.” Applicant’s specification as filed on May 7, 2019, paragraph [0037].  Therefore, the disclosure shows that the transmitter, receiver, and controller (i.e., interpreted to be the equivalent of a transmission unit) is a CPU (i.e., a generic computer or computer processing device).  Lastly, Applicant discloses that the wearable device may be an electronic pen, camera, or microphone capable of being worn by [hospital] staff. See Applicant’s specification as filed on May 7, 2019, paragraph [0078].  Therefore, Applicant’s disclosure shows that the wearable device may be embodied by several, different devices which are old and well-known computing 
	- Regarding the steps and features of: “reading the identification information from the tag”; and “displaying the information of the subject” - The following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitation directed to: “displaying the information of the subject”, described in claim 6, is similarly deemed to be well-understood, routine, and conventional activity in field of medical data analyses, because it also represents mere collection and transmission of data over a network (i.e., transmitting and displaying the subject’s information); and
-  Electronically scanning or extracting data from a physical document, e.g., see Content Extraction and Transmission – similarly the limitation directed to: “reading the identification information from the tag”, described in claims 1 and 13-15, is claimed in a generic manner (i.e., generally stating that information is read (i.e., scanned) from an identification tag is deemed to be a well-understood, routine, and conventional function in the medical industry).
Therefore, the additional described in claims 1, 6, 10, 11, and 13-15 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 6, 10, 11, and 13-15 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered claims 1, 6, 10, 11, and 13-15 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 3, 4, 7, and 8 (which depend on claim 1 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 3, 4, 7, and 8 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claim 1.  Dependent claims 3, 4, 7, and 8 merely add limitations that further narrow the abstract idea described in independent claim 1.  Therefore, claims 1, 3, 4, 6-8, 10, 11, and 13-15 are also nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Dugan (Pub. No. US 2006/0041450); in view of:
- Huang (Pub. No. US 2015/0137997);
- Schlapfer et al. (Pub. No. US 2017/0048323); and
- Waldal et al. (Pub. No. US 2016/0350483).

	Regarding claims 1 and 13,
		- Dugan teaches:
			- a hospital support system comprising (as described in claim 1); and a hospital support method comprising (as described in claim 13) (Dugan, paragraph [0008]; Paragraph [0008] teaches an electronic patient registration system (i.e., a hospital support system) and method including a registration mechanism for collecting user data.):
				- a device that includes a memory which stores obtained subject information on a subject, and a first communication interface which transmits the subject information stored in the memory to an operation terminal (similar to the limitation described in claim 1); and causing a device to store obtained subject information on a subject, and transmit the stored subject information (similar to the limitation described in claim 13) (Dugan, paragraphs [0052] and [0055]; Paragraph [0055] teaches that the registration system operates by presenting the patient with a series of forms, and requesting specific personal information (i.e., name, address, phone number, etc.), administrative information (i.e., insurance company, policy number, etc.), and medical information (i.e., medical history, allergies, symptoms, etc.) from the patient (FIG. 4, FIG. 5) (i.e., obtaining subject information from the subject).  The patient inputs this information using an electronic pen device (i.e., a device) with handwriting capture technology, pull down menus, point-and-click buttons, keyboard, mouse, microphone with voice recognition software, and other such input devices known to those of skill in the art.  The inputted information is stored locally, on the device being used (i.e., the device includes a memory which stores the obtained subject information), and is also transmitted to and synchronized with i.e., transmitting the subject information in the memory to an operation terminal).  Additionally, the date, time, location, and identity of the user and the information input is recorded together with the inputted information, thereby creating an audit trail.  Paragraph [0052] also teaches that the patient accesses the system at the medical office (i.e., a hospital setting) using a Pen-Tablet/Tablet PC device (see FIG. 1 at (5)).); and
				- the operation terminal comprising a controller that performs control for storing the subject information in association with the identification information in the memory device (similar to the limitation described in claim 1); and causing a controller to perform control for storing the subject information in association with the identification information in the memory device (similar to the limitation described in claim 13) (Dugan, paragraphs [0051] and [0055]; Paragraph [0055] teaches that the inputted information is stored locally, on the device being used (i.e., the device includes a memory device which stores the obtained subject information), and is also transmitted to and synchronized with a central server (i.e., the operation terminal comprising a controller) containing the patient’s electronic medical record (i.e., storing the subject information in a medical chart).  Additionally, the date, time, location (i.e., the positional information), and identity of the user (i.e., the identification information for identifying the subject) and the information input is recorded together with the inputted information (i.e., storing the subject information and identification information for identifying the subject in a medical chart of the subject), thereby creating an audit trail.  Paragraph [0051] teaches that the central server includes a central database (i.e., the controller includes a memory device).).
		- Dugan does not explicitly teach a hospital support system comprising:
			- a wearable device (as described in claims 1 and 13);
- a position sensor which detects a position within a hospital in which the subject information is obtained, and a first communication interface which transmits the positional information indicating the position detected by the position sensor to an operational terminal (as described in claim 1); and detecting a position within a hospital in which the subject information is obtained, and transmitting the positional information indicating the detected position (as described in claim 13);
- the wearable device is used by a medical staff (as described in claim 1);
- a tag that stores the identification information (as described in claim 1 and substantially similarly described in claim 13);
- a reader that is provided in a predetermined position to read the identification information from the tag (as described in claim 1 and substantially similarly described in claim 13);
- the operation terminal comprising:
	- a memory device that stores different types of documents on the subject for each subject, wherein each of the types of documents corresponds to a different position within the hospital and forms a document position-relationship (as described in claim 1 and substantially similarly described in claim 13); and
- a controller that performs control for determining the type of documents of the subject information obtained from the wearable device based on the positional information obtained from the wearable device according to the document-position relationship and storing the subject information in association with the identification information and the positional information in the memory device based on the determination result of the type of documents of the subject information in a case where the reader reads the identification information from the tag (as described in claim 1 and substantially similarly described in claim 13).
		- However, in analogous art of medical systems and methods, Huang teaches a system and method, comprising:
			- a wearable device (as described in claims 1 and 13) (Huang, paragraphs [0025] and [0076]; Paragraph [0025] teaches that the the medical monitoring system may comprise a wearable device 500 (i.e., a wearable device) and a monitoring device 700.  Paragraph [0076] teaches that i.e., the monitoring device described in Huang may also be a “wearable device” since it may be a smart phone).);
			- a position sensor which detects a position within a hospital in which the subject information is obtained, and transmitting the positional information indicating the position detected by the position sensor to an operational terminal (as described in claim 1); and detecting a position within a hospital in which the subject information is obtained, and transmitting the positional information indicating the detected position (as described in claim 13) (Huang, paragraph [0050]; Paragraph [0050] teaches that the wearable device 500 may use the wearable-end wireless module 510 to receive location information from a landmark 310, and utilize the positioning application 573 to determine a current location of the wearable device 500 (i.e., a position sensor which detects a position of the subject and where the subject information is obtained).  For example, paragraph [0061] teaches that the current location may be marked on a map and sent to the communication module of the monitoring device for monitoring purposes, and so that the healthcare provider with the monitoring device 700 may request the current location of a patient wearing the wearable device 500 from the server 100 when the healthcare provider finds no one in the room while doing a ward round (i.e., the current location information is the position of the patient detected within a hospital).  Paragraph [0050] teaches that the wearable-end wireless module 510 may broadcast the current location together with the user information to the landmark 310, and the landmark 310 may send the current location and the user information to a server 100 (i.e., transmitting the positional information indicating the position detected by the position sensor to an operational terminal).);
			- the wearable device is used by a medical staff (as described in claim 1) (Huang, paragraph [0047]; Paragraph [0047] teaches that the user of the monitoring device 700 may be any healthcare provider, such as a doctor, nurse, etc. (i.e., the wearable device is used by a medical staff).);
- a tag that stores the identification information (as described in claim 1 and substantially similarly described in claim 13) (Huang, paragraph [0025]; Paragraph [0025] teaches that i.e., a tag).  Paragraph [0025] further teaches that the user tag 530 may comprise user information of the user of the wearable device 500 (i.e., the tag stores identification information for the user).);
- a reader that is provided in a predetermined position to read the identification information from the tag (as described in claim 1 and substantially similarly described in claim 13); and where the reader reads the identification information from the tag (as described in claim 1 and substantially similarly described in claim 13) (Huang, paragraph [0025]; Paragraph [0025] teaches that the monitoring device 700 may comprise a monitor-end wireless module 710 and a tag reader 730 (i.e., a reader), wherein the monitoring device 700 may use the tag reader 730 to read the user tag 530 to obtain the user information from the wearable device 500 (i.e., the reader reads the identification from the tag).); and
- wherein the document-position relationship is stored in the memory device (as described in claims 1 and 13) (Huang, paragraph [0061]; Paragraph [0061] teaches that the server 100 may correlate the user information of the patient in the medical database to the position database 151 (i.e., providing a document-position relationship).); and
- a controller that performs control for storing the subject information in association with the identification information and the positional information in the memory device (as described in claim 1 and substantially similarly described in claim 13) (Huang, paragraph [0025]; Paragraph [0025] teaches that the wearable device 500 may be configured to use the wearable-end wireless module 510 to broadcast the current location (i.e., the positional information) and the user information (i.e., the subject information and identification information) to the at least one landmark 310, and the at least one landmark 310 may send the current location and the user information to the server 100 (i.e., the server stores the subject information with the identification information and the user’s positional information).  Paragraph [0030] teaches that the user information may comprise personal information of the user of the wearable device 500, such as name (i.e., an example of identification information), ID number (i.e., an example of identification information), picture of the user (i.e., an example of identification information), biometric information (i.e., an example of subject information), physiological parameters (i.e., an example of subject information), etc.  Therefore, one of ordinary skill in the art would recognize that the user information described in Huang encompasses “subject information and identification information” of a user.  Paragraph [0061] further teaches that these features are beneficial for providing the current location of the patient to the healthcare provider, and thus the healthcare provider may location the patient according to the map.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to modify the electronic patient registration system taught by Dugan, to incorporate the steps and features directed to: (i) including the wearable device, tag, and reader; (ii) tracking a patient’s current location within a medical facility; and (iii) storing the user’s identification and patient data with the user’s positional information, as taught by Huang, in order provide the current location of the patient to the healthcare provider, and thus the healthcare provider may location the patient according to the map. See Huang, paragraph [0061]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, Schlapfer teaches a system and method, comprising:
			- a memory device that stores different types of documents on the subject for each subject, wherein each of the types of documents corresponds to a different position within the hospital and forms a document position-relationship (as described in claim 1 and substantially similarly described in claim 13) (Schlapfer, paragraphs [0081] and [0108]; Paragraph [0081] teaches that the voice communications server may transmit group information data 412 to the sync server 110.  Paragraph [0081] teaches that the group information data 412 may include data indicating the various groups stored by the voice communications server 412 as groups comprising a location (e.g., a room number, etc.) (i.e., storing position information), patient(s) name(s), care team members assigned to the location, etc.  For example, the group information data 412 may include a plurality of data records (i.e., storing different types of documents), each associated with various rooms of a hospital (i.e., each document is associated with a different position within the hospital to form a document-position relationship) and indicating any currently known identities of assigned nurses, nurse assistants, physicians, patients, hospitalists, etc. for the rooms.  The returned group information may be stored and otherwise used at the sync server 110 (i.e., storing this information in a memory device).  Paragraph [0108] teaches that this feature is beneficial for identifying a data record within obtained data records that are associated with a tracked location.).
Therefore, it would have been obvious to one of ordinary skill in the art of electronic medical systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of Huang, to incorporate a step and feature directed to storing different types of data where each type of data is associated with various rooms of a hospital, as taught by Schlapfer, in order to identify a data record within obtained data records that are associated with a tracked location. See Schlapfer, paragraph [0108]; see also MPEP § 2143 G.
		- Still further, in analogous art of electronic medical systems and methods, Waldal teaches a system and method, comprising:
- a controller that performs control for determining the type of documents of the subject information obtained from the wearable device based on the positional information obtained from the wearable device according to the document-position relationship (as described in claim 1 and substantially similarly described in claim 13) (Waldal, paragraph [0069]; Paragraph [0069] teaches that, in operation 402, apparatus 200 includes means for receiving a lab report.  While in some embodiments, the lab report may be an unknown type of document and may be received without any source-identifying information, in other embodiments, some source identifying information may be known simply by the type and/or location of the device transmitting the lab report (e.g., if a diagnostic lab device 110 transmits the data, then there is a high probability that the diagnostic laboratory is the source of the lab report) (i.e., determining the type of documents that are obtained based on the positional information that were obtained with the documents, which forms a document-position relationship).  
	Therefore, it would have been obvious to one of ordinary skill in the art of electronic medical systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of: Huang and Schlapfer, to incorporate a step and feature directed to determining the type of documents that are received based on the location of where the documents are obtained from, as taught by Waldal, in order to provide source-identifying contextual information alongside patient information documents. See Waldal, paragraph [0069]; see also MPEP § 2143 G.

	Regarding claim 6,
	- The combination of Dugan, as modified in view of: Huang; Schlapfer; and Waldal, teaches the limitations of claim 1 (which claim 6 depends), as described above.
	- Huang further teaches a system, comprising:
		- a display device that displays information on the subject (Huang, paragraph [0071]; Paragraph [0071] teaches that the monitoring device 700 may utilize the monitor application 771 to display the user information on the display unit 703 (i.e., a display device that this displays information on the subject), so the healthcare provider may see the patient's information.); and
		- wherein the controller performs control for storing the identification information corresponding to the information on the subject displayed on the display device in association with the subject information transmitted from the wearable device in the memory device (Huang, paragraph [0060]; Paragraph [0060] teaches that the system includes a medical database 154 which may comprise user information, wherein the user information may comprise patient information (i.e., storing identification information that corresponds to the subject information that is displayed on the display device), healthcare provider information, or medical information related to the patient information, such as prescription from doctor, surgical operation information, medical histories, etc.  In addition, the i.e., the database stores subject information that is transmitted from the wearable device). Furthermore, the medical database 153 may further comprise health knowledge for the wearable device 500 to access and read from the server 100.).
The motivations and rationales for modifying the electronic patient registration system taught by Dugan, in view of: Huang; Schlapfer; and Waldal, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 7,
		- The combination of Dugan, as modified in view of: Huang; Schlapfer; and Waldal, teaches the limitations of claim 6 (which claim 7 depends), as described above.
		- Huang, further teaches a system, wherein:
			- the information on the subject displayed on the display device includes the
identification information (Huang, paragraph [0030]; Paragraph [0030] teaches that the user information may comprise personal information of the user of the wearable device 500, such as name (i.e., the displayed information includes identification information), ID number (i.e., another example of identification information), picture of the user (i.e., another example of identification information), biometric information, physiological parameters, patient insurance information, and patient medical history information.).
The motivations and rationales for modifying the electronic patient registration system taught by Dugan, in view of: Huang; Schlapfer; and Waldal, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 14 and 15,
		- Dugan teaches:
- a control device (as described in claim 14) (Dugan, paragraph [0055]; Paragraph [0055] teaches that the registration system operates by presenting the patient with a series of forms, and requesting specific personal information (i.e., name, address, phone number, etc.), administrative information (i.e., insurance company, policy number, etc.), and medical information (i.e., medical history, allergies, symptoms, etc.) from the patient (FIG. 4, FIG. 5) (i.e., obtaining subject information from the subject).  The patient inputs this information using an electronic pen device (i.e., a control device) with handwriting capture technology, pull down menus, point-and-click buttons, keyboard, mouse, microphone with voice recognition software, and other such input devices known to those of skill in the art.):
- a non-transitory computer-readable recording medium (as described in claim 15) (Dugan, paragraphs [0008] and [0028]; Paragraph [0008] teaches that the electronic workflow regulation system, includes a storage mechanism for recording patient information.  Paragraph [0028] teaches that the storage mechanism includes, but is not limited to, recordable memory device, such as hard disk, CD-ROM, CD-RW, DVD-ROM, DVD-RW, floppy disk, flash memory, tape drive, remote server (i.e., ASP provisioned, Hosted or Enterprise Managed), local server, or any other data storage device (i.e., examples of non-transitory computer-readable recording media).):
	- a device that includes a memory which stores obtained subject information on a subject, and a first communication interface which transmits the subject information stored in the memory (similar to the limitation described in claims 14 and 15) (Dugan, paragraphs [0052] and [0055]; Paragraph [0055] teaches that the registration system operates by presenting the patient with a series of forms, and requesting specific personal information (i.e., name, address, phone number, etc.), administrative information (i.e., insurance company, policy number, etc.), and medical information (i.e., medical history, allergies, symptoms, etc.) from the patient (FIG. 4, FIG. 5) i.e., obtaining subject information from the subject).  The patient inputs this information using an electronic pen device (i.e., a device) with handwriting capture technology, pull down menus, point-and-click buttons, keyboard, mouse, microphone with voice recognition software, and other such input devices known to those of skill in the art.  The inputted information is stored locally, on the device being used (i.e., the device includes a memory which stores the obtained subject information), and is also transmitted to and synchronized with a central server containing the patient’s electronic medical record (i.e., transmitting the subject information in the memory to an operation terminal).  Additionally, the date, time, location, and identity of the user and the information input is recorded together with the inputted information, thereby creating an audit trail.  Paragraph [0052] also teaches that the patient accesses the system at the medical office (i.e., a hospital setting) using a Pen-Tablet/Tablet PC device (see FIG. 1 at (5)).  Paragraph [0063] teaches that the system collects all newly inputted patient information (i.e., receiving the subject information transmitted from the transmission unit of the device).); and
				- a controller that performs control for storing the subject information in association with the identification information in the memory device (similar to the limitation described in claim 14); and perform[ing] control for storing the subject information in association with identification information the memory device (as described in claim 15) (Dugan, paragraphs [0051] and [0055]; Paragraph [0055] teaches that the inputted information is stored locally, on the device being used (i.e., the device includes a storage unit which stores the obtained subject information), and is also transmitted to and synchronized with a central server (i.e., a controller) containing the patient’s electronic medical record.  Additionally, the date, time, location (i.e., the positional information), and identity of the user (i.e., the identification information for identifying the subject) and the information input is recorded together with the inputted information (i.e., storing the positional information with the subject information and identification information for identifying the subject), thereby creating an audit trail.  Paragraph [0051] teaches that the central server includes a central database (i.e., the controller includes a storage device).).
Dugan does not explicitly teach a hospital support system, control device, and a non-transitory computer-readable recording medium, comprising:
			- a wearable device (as described in claims 14 and 15);
- a second communication interface that receives positional information transmitted from a first communication interface, where a position sensor detects a position within a hospital in which the subject information is obtained, and the first communication interface transmits the positional information indicating the position detected by the position sensor (as described in claim 14 and substantially similarly described in claim 15);
- a memory device that stores different types of documents on the subject for each subject, wherein each of the types of documents corresponds to a different position within the hospital and forms a document-position relationship, and wherein the document-position relationship is stored in the memory device (as described in claims 14 and 15);
- a controller that performs control for determining the type of documents of the subject information obtained from the wearable device based on the positional information obtained from the wearable device according to the document-position relationship and storing the subject information in association with the identification information and the positional information in the memory device based on the determination result of the type of documents of the subject information (as described in claims 14 and 15); and
- a reader provided in a predetermined position reads the identification from a tag that stores the identification information for identifying the subject (as described in claims 14 and 15).
- However, in analogous art of medical systems and methods, Huang teaches a system and method, comprising:
			- a wearable device (as described in claims 14 and 15) (Huang, paragraphs [0025] and [0076]; Paragraph [0025] teaches that the medical monitoring system may comprise a wearable device 500 (i.e., a wearable device) and a monitoring device 700.  Paragraph [0076] teaches that i.e., the monitoring device described in Huang may also be a “wearable device” since it may be a smart phone).);
			- a second communication interface that receives positional information transmitted from a first communication interface, where a position sensor detects a position within a hospital in which the subject information is obtained, and the first communication interface transmits the positional information indicating the position detected by the position sensor (as described in claim 14 and substantially similarly described in claim 15) (Huang, paragraph [0050]; Paragraph [0050] teaches that the wearable device 500 may use the wearable-end wireless module 510 to receive location information from a landmark 310, and utilize the positioning application 573 to determine a current location of the wearable device 500 (i.e., a position sensor which detects a position of the subject and where the subject information is obtained).  For example, paragraph [0061] teaches that the current location may be marked on a map and sent to the communication module of the monitoring device for monitoring purposes, and so that the healthcare provider with the monitoring device 700 may request the current location of a patient wearing the wearable device 500 from the server 100 when the healthcare provider finds no one in the room while doing a ward round (i.e., the current location information is the position of the patient detected within a hospital).  Paragraph [0050] teaches that the wearable-end wireless module 510 may broadcast the current location together with the user information to the landmark 310, and the landmark 310 may send the current location and the user information to a server 100 (i.e., transmitting the positional information indicating the position detected by the position sensor to an operational terminal).);
			- wherein the document-position relationship is stored in the memory device (as described in claims 14 and 15) (Huang, paragraph [0061]; Paragraph [0061] teaches that the server 100 may correlate the user information of the patient in the medical database to the position database 151 (i.e., providing a document-position relationship).);
- a controller that performs control for storing the subject information in association with the identification information and the positional information in the memory device claim 14 and 15) (Huang, paragraph [0025]; Paragraph [0025] teaches that the wearable device 500 may be configured to use the wearable-end wireless module 510 to broadcast the current location (i.e., the positional information) and the user information (i.e., the subject information and identification information) to the at least one landmark 310, and the at least one landmark 310 may send the current location and the user information to the server 100 (i.e., the server stores the subject information with the identification information and the user’s positional information).  Paragraph [0030] teaches that the user information may comprise personal information of the user of the wearable device 500, such as name (i.e., an example of identification information), ID number (i.e., an example of identification information), picture of the user (i.e., an example of identification information), biometric information (i.e., an example of subject information), physiological parameters (i.e., an example of subject information), etc.  Therefore, one of ordinary skill in the art would recognize that the user information described in Huang encompasses “subject information and identification information” of a user.  Paragraph [0061] further teaches that these features are beneficial for providing the current location of the patient to the healthcare provider, and thus the healthcare provider may location the patient according to the map.); and
- a reader provided in a predetermined position reads the identification from a tag that stores the identification information for identifying the subject (as described in claims 14 and 15) (Huang, paragraph [0025]; Paragraph [0025] teaches that the monitoring device 700 may comprise a monitor-end wireless module 710 and a tag reader 730 (i.e., a reader), wherein the monitoring device 700 may use the tag reader 730 to read the user tag 530 to obtain the user information from the wearable device 500 (i.e., the reader reads the identification from the tag).).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to modify the electronic patient registration system taught by Dugan, to incorporate the steps and features directed to: (i) including the wearable device, tag, and reader; (ii) tracking a patient’s current location within a medical facility; and (iii) storing the user’s identification and patient data with the user’s positional information, as taught by Huang, in order provide the current location of the patient to the healthcare provider, and thus the healthcare provider may location the patient according to the map. See Huang, paragraph [0061]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, Schlapfer teaches a system and method, comprising:
			- a memory device that stores different types of documents on the subject for each subject, wherein each of the types of documents corresponds to a different position within the hospital and forms a document position-relationship (as described in claims 14 and 15) (Schlapfer, paragraphs [0081] and [0108]; Paragraph [0081] teaches that the voice communications server may transmit group information data 412 to the sync server 110.  Paragraph [0081] teaches that the group information data 412 may include data indicating the various groups stored by the voice communications server 412 as groups comprising a location (e.g., a room number, etc.) (i.e., storing position information), patient(s) name(s), care team members assigned to the location, etc.  For example, the group information data 412 may include a plurality of data records (i.e., storing different types of documents), each associated with various rooms of a hospital (i.e., each document is associated with a different position within the hospital to form a document-position relationship) and indicating any currently known identities of assigned nurses, nurse assistants, physicians, patients, hospitalists, etc. for the rooms.  The returned group information may be stored and otherwise used at the sync server 110 (i.e., storing this information in a memory device).  Paragraph [0108] teaches that this feature is beneficial for identifying a data record within obtained data records that are associated with a tracked location.).
Therefore, it would have been obvious to one of ordinary skill in the art of electronic medical systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of Huang, to incorporate a step and feature directed to storing different types of data where each type of data is associated with various rooms of a hospital, as taught by Schlapfer, in order to identify a data record within obtained data Schlapfer, paragraph [0108]; see also MPEP § 2143 G.
		- Still further, in analogous art of electronic medical systems and methods, Waldal teaches a system and method, comprising:
- a controller that performs control for determining the type of documents of the subject information obtained from the wearable device based on the positional information obtained from the wearable device according to the document-position relationship (as described in claims 14 and 15) (Waldal, paragraph [0069]; Paragraph [0069] teaches that, in operation 402, apparatus 200 includes means for receiving a lab report.  While in some embodiments, the lab report may be an unknown type of document and may be received without any source-identifying information, in other embodiments, some source identifying information may be known simply by the type and/or location of the device transmitting the lab report (e.g., if a diagnostic lab device 110 transmits the data, then there is a high probability that the diagnostic laboratory is the source of the lab report) (i.e., determining the type of documents that are obtained based on the positional information that were obtained with the documents, which forms a document-position relationship).  Paragraph [0069] teaches that this feature is beneficial for providing source-identifying contextual information alongside patient information documents.).
	Therefore, it would have been obvious to one of ordinary skill in the art of electronic medical systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of: Huang and Schlapfer, to incorporate a step and feature directed to determining the type of documents that are received based on the location of where the documents are obtained from, as taught by Waldal, in order to provide source-identifying contextual information alongside patient information documents. See Waldal, paragraph [0069]; see also MPEP § 2143 G.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Dugan (Pub. No. US 2006/0041450), as modified in view of: Huang (Pub. No. US 2015/0137997); Schlapfer et al. (Pub. No. US 2017/0048323); and Waldal et al. (Pub. No. US 2016/0350483), as applied to claim 1 above, and further in view of:
- Hockey (Pub. No. US 2006/0015368).

	Regarding claim 3,
		- The combination of Dugan, as modified in view of: Huang; Schlapfer; and Waldal, teaches the limitations of claim 1 (which claim 3 depends), as described above.
		- The combination of Dugan, as modified in view of: Huang; Schlapfer; and Waldal, does not explicitly teach a system, wherein:
- the memory stores the subject information in a format of image information.
		- However, in analogous art of patient medical record systems and methods, Hockey teaches a system, wherein:
			- the memory stores the subject information in a format of image information (Hockey, paragraph [0023]; Paragraph [0023] teaches that the current medical profile data file 14 (i.e., the subject information) is preferably stored in a non-proprietary format such as Portable Document Format (PDF) (i.e., storing the subject information in an image information format).  Paragraph [0023] teaches that these features are beneficial for making patient records readily accessible by emergency medical personnel using general software application programs.).
Therefore, it would have been obvious to one of ordinary skill in the art of patient medical record systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of: Huang; Schlapfer; and Waldal, to incorporate a step and feature directed to storing medical data in an image format, as taught by Hockey, in order to make patient records readily accessible by emergency medical personnel using general software application programs. See Hockey, paragraph [0023]; see also MPEP § 2143 G.

Regarding claim 4,
	- The combination of Dugan, as modified in view of: Huang; Schlapfer; Waldal; and Hockey, teaches the limitations of claim 3 (which claim 4 depends), as described above.
	- Hockey further teaches a system, wherein:
		- the format of the image information is Portable Document Format (PDF) (Hockey, paragraph [0023]; Paragraph [0023] teaches that the current medical profile data file 14 (i.e., the subject information) is preferably stored in a non-proprietary format such as Portable Document Format (PDF) (i.e., storing the subject information in a portable document format (pdf) image information format).
	The motivations and rationales for modifying the electronic patient registration system taught by Dugan, in view of: Huang; Schlapfer; Waldal; and Hockey, described in the obviousness rejections of claims 1 and 3 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Dugan (Pub. No. US 2006/0041450), as modified in view of: Huang (Pub. No. US 2015/0137997); Schlapfer et al. (Pub. No. US 2017/0048323); and Waldal et al. (Pub. No. US 2016/0350483), as applied to claim 6 above, and further in view of:
- Baker et al. (Pub. No. US 2013/0331036).
	
Regarding claim 8,
		- The combination of Dugan, as modified in view of: Huang; Schlapfer; and Waldal; and Ginsburg, teaches the limitations of claim 6 (which claim 8 depends), as described above.
		- The combination of Dugan, as modified in view of: Huang; Schlapfer; and Waldal; and Ginsburg, does not explicitly teach a system, wherein:
			- in a case where a distance between the wearable device and the display device is equal to or shorter than a predetermined distance, the controller performs control for storing the identification information in association with the subject information transmitted from the first communication interface of the wearable device in the memory device.
		- However, in analogous art of electronic medical record systems and methods, Baker teaches a system, wherein:
			- in a case where a distance between the wearable device and the display device is equal to or shorter than a predetermined distance, the controller performs control for storing the identification information in association with the subject information transmitted from the first communication interface of the wearable device in the memory device (Baker, paragraphs [0021] and [0039]; Paragraph [0039] teaches that a patient monitor device monitor device 106  may include one or more medical sensor devices, which may be hard-wired to the patient monitor device, such as a blood pressure cuff, thermometer, glucometer, ECG, ETCO2, and a SPO2 sensor device (i.e., examples of wearable devices).  In one example workflow, a nurse or other clinician may use NFC in i.e., a display device), to obtain physiological data for a patient directly from the patient monitor device 106.  In this example workflow, when the smart telephone comes within a proximity of the patient monitor device 106 or physically touches the patient monitor device 106 (i.e., when the distance between the wearable device and the display device is equal to or shorter than a predetermined distance), physiological data stored at the patient monitor device 106 may be transmitted via NFC to the smart telephone (i.e., transmitter and storage of the patient data).  The transmission of the physiological data may include patient identification information (i.e., transmission and storage of the subject’s identification information on the display device) and connection information for an EMR for the patient.  Paragraph [0021] teaches that this feature is beneficial for storing patient identification and other medical record information.).
	Therefore, it would have been obvious to one of ordinary skill in the art of electronic medical record systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of: Huang; Schlapfer; and Waldal, to incorporate a step and feature directed to storing patient identification information when a wearable device comes into a predetermined proximity of the display device, as taught by Baker, in order to store patient identification and other medical record information. See Baker, paragraph [0021]; see also MPEP § 2143 G.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Dugan (Pub. No. US 2006/0041450), as modified in view of: Huang (Pub. No. US 2015/0137997); Schlapfer et al. (Pub. No. US 2017/0048323); and Waldal et al. (Pub. No. US 2016/0350483), as applied to claim 1 above, and further in view of:
- Strickland et al. (Pub. No. 2015/0134352).

Regarding claim 10,
		- The combination of Dugan, as modified in view of: Huang; Schlapfer; and Waldal, teaches the limitations of claim 1 (which claim 10 depends), as described above.
		- Dugan further teaches a system, wherein:
			- the wearable device is an electronic pen (Dugan, paragraph [0051]; Paragraph [0051] teaches that the system includes a Wireless tablet/Pen-Tablet PC (4) (i.e., a device with an electronic pen), which connects to the local area network wirelessly and is used by Physicians/medical personnel for information retrieval and input.  Further, the system includes another Wireless tablet/Pen-Tablet PC (5) (i.e., a device with an electronic pen), which also connects to the local area network wirelessly and is used by the patient for information input.  Next, a mobile tablet/Pen-Tablet PC (6) (i.e., another device which an electronic pen) connects to the system via the Internet, and is used by Physicians/medical Personnel at remote locations, (i.e., hospitals, surgical centers, at Home, while traveling, etc.).).
		- The combination of: Dugan, as modified in view of: Huang; Schlapfer; and Waldal, does not explicitly teach a system, wherein:
			- the subject information is contents written by medical staff using the electronic pen.
		- However, in analogous art of digital pen systems, Strickland teaches a system, wherein:
the subject information is contents written by medical staff using the electronic pen (Strickland, paragraphs [0007]-[0010], [0047]; Paragraphs [0007]-[0010] generally teach that Strickland’s invention is directed to the improvement of digital pens (i.e., electronic pens) as collection systems for medical providers.  Paragraph [0047] teaches that a physician might wish to document a patient encounter, capturing data using a form that looks similar to that shown in FIGS. 2A and 2B.  The form can be presented on the special kind of paper as described above to work with a smart pen (i.e., an electronic pen).  Each given field within the form (e.g., History of Present Illness, Chief Complaint, etc.) is provided with a pre-defined area on the special paper.  Thus, for any given field, the physician may choose to hand-write text in the pre-defined area that is associated with the field (in which case the smart pen will record the handwriting and associate the handwriting with the field) (i.e., subject information is contents written by medical staff using the electronic pen), or instead may double-tap the smart pen on the pre-defined area associated with the field and dictate the desired content (in which case the smart pen will record the audio and associate the recorded audio with the field) (i.e., the medical staff uses the electronic pen to collect subject information).  Paragraph [0047] teaches that this feature is beneficial for documenting a patient encounter.).
	Therefore, it would have been obvious to one of ordinary skill in the art of digital pen systems at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of: Huang; Schlapfer; and Waldal, to incorporate a step and feature directed to implementing an electronic pen that is used be medical staff to collect medical data, as taught by Strickland, in order to help physicians to document patient encounters. See Strickland, paragraph [0047]; see also MPEP § 2143 G.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Dugan (Pub. No. US 2006/0041450), as modified in view of: Huang (Pub. No. US 2015/0137997); Schlapfer et al. (Pub. No. US 2017/0048323); and Waldal et al. (Pub. No. US 2016/0350483), as applied to claim 1 above, and further in view of:
- Sherman (Pub. No. US 2015/0095063).

Regarding claim 11,
		- The combination of Dugan, as modified in view of: Huang; Schlapfer; and Waldal, teaches the limitations of claim 1 (which claim 11 depends), as described above.
		- The combination of: Dugan, as modified in view of: Huang; Schlapfer; and Waldal, does not explicitly teach a system, wherein:
			- the wearable device is a camera capable of being attached to eyeglasses or a
camera integrated with eyeglasses; and
			- the subject information is an image of the subject captured by the medical staff using the camera.
		- However, in analogous art of medical systems and methods, Sherman teaches a system, wherein:
			- the wearable device is a camera capable of being attached to eyeglasses or a
camera integrated with eyeglasses (Sherman, paragraphs [0028], [0030], and [0031]; Paragraph [0028] teaches that the device comprises a camera configured to capture one or more images (i.e., the wearable device includes a camera).  For example, Sherman teaches that the device may be eyeglasses (see Sherman, paragraph [0030]) or goggles (see Sherman, paragraph [0031]) (i.e., examples of eyeglasses-type wearable devices which includes the camera).); and
			- the subject information is an image of the subject captured by the medical staff using the camera (Sherman, paragraphs [0028], [0030], [0031], and [0085]; Paragraph [0028] i.e., storing the images of the interaction with the subject in a storage unit).  Paragraph [0085] teaches that the head-mounted device is beneficial for providing unobtrusive communication between a person wearing the device and another person.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of: Huang; Schlapfer; and Waldal, to incorporate the wearable device taught by Sherman, in order provide unobtrusive communication between a person wearing the device and another person. See Sherman, paragraph [0085]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686